        Case 4:19-cv-00026-BMM Document 31 Filed 12/29/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


KIPPY SCHULER                                  Cause No: CV 19-26-GF-BMM

             Plaintiff,
                                                         ORDER
                    v.

LIBERTY LIFE ASSURANCE
COMPANY OF BOSTON,

             Defendants.



      Parties having filed a Joint Stipulation of Dismissal with Prejudice and good

cause appearing;

      IT IS HEREBY ORDERED that this case is dismissed with prejudice with

all cost taxed against the party that incurred them.

      DATED this 29th day of December, 2020.
